FILED
                            NOT FOR PUBLICATION
                                                                            APR 08 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30031

              Plaintiff - Appellee,              D.C. No. 1:13-cr-00232-BLW-1

 v.
                                                 MEMORANDUM*
JUAN PABLO VILLASENOR-VILLA,

              Defendant - Appellant.


                    Appeal from the United States District Court
                              for the District of Idaho
                  B. Lynn Winmill, Chief District Judge, Presiding

                             Submitted April 4, 2016**
                               Seattle, Washington

Before: HAWKINS, RAWLINSON, and CALLAHAN, Circuit Judges.

      Defendant-Appellant Juan Pablo Villasenor-Villa (Villasenor) was convicted

by a jury of manufacturing more than 1,000 marijuana plants, in violation of 21

U.S.C. § 841; possession of a controlled substance with intent to distribute, in


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 21 U.S.C. § 841; engaging in a continuing criminal enterprise, in

violation of 21 U.S.C. § 848; and injury to government property, in violation of 18

U.S.C. § 1361. He challenges only his conviction for engaging in a continuing

criminal enterprise.

      Contrary to Villasenor’s contention, there was sufficient evidence from

which the jury could determine that Villasenor organized, supervised, or otherwise

managed at least five individuals, as required for a conviction under 21 U.S.C.

§ 848. Specifically, there was sufficient circumstantial evidence from which the

jury could infer that Villasenor held an organizer-manager position over six

people. See United States v. Baker, 10 F.3d 1374, 1409-10 (9th Cir. 1993), as

amended (holding that the “organizer, supervisor, or manager” element of the

statute was met where the defendants organized “underlings in the Company’s

drug manufacturing and distribution activities”), overruled on other grounds by

United States v. Nordby, 225 F.3d 1053, 1059 (9th Cir. 2000).

      AFFIRMED.




                                          2